Case 2:18-cv-00094-JPB-JPM Document 61 Filed 04/18/19 Page 1 of 3 PageID #: 449



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         PLAINTIFF,

 v.                                                        Civil Action No. 2:18-cv-94
                                                           Judge John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 individually and as an agent for
 The State of West Virginia, Department of
 Military Affairs, and the West Virginia
 State Police,

         DEFENDANT.

                      AMENDED NOTICE OF VIDEO DEPOSITION
                        OF FIRST LIEUTENANT K. M. SMOUSE

         PLEASE TAKE NOTICE that the Plaintiff, by and through her counsel, will take

 the video deposition of First Lieutenant K. M. Smouse on May 17, 2019, beginning

 immediately after the deposition of the plaintiff, pursuant to Rule 30 of the Federal Rules of

 Civil Procedure. This deposition will be held at the law offices of Steptoe & Johnson, PLLC,

 707 Virginia Street, East, Chase Tower, 17th floor, Charleston, West Virginia, and will be

 recorded by video, sound, sound-and-visual, stenographic means, and/or by written

 questions, before a Notary Public who is not of counsel nor interested in this cause in

 accordance with the Federal Rules of Civil Procedure. You are invited to attend and protect

 your interests.


                                                   S.F.,

                                                   PLAINTIFF, BY COUNSEL



                                                      s// Christopher J. Heavens
Case 2:18-cv-00094-JPB-JPM Document 61 Filed 04/18/19 Page 2 of 3 PageID #: 450




 HEAVENS LAW FIRM, PLLC

 Christopher J. Heavens (WV Bar No. 5776)
 Aaron M. Kidd (WV Bar No. 13213)
 2438 Kanawha Boulevard, East
 Charleston, West Virginia 25311
 Phone:       (304) 346-0464
 Fax:         (304) 345-5775
 e-mail:      chris@heavenslawfirm.com
              aaron@heavenslawfirm.com




                                            2
Case 2:18-cv-00094-JPB-JPM Document 61 Filed 04/18/19 Page 3 of 3 PageID #: 451



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         PLAINTIFF,

 v.                                                      Civil Action No. 2:18-cv-94
                                                         Judge John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 individually and as an agent for
 The State of West Virginia, Department of
 Military Affairs, and the West Virginia
 State Police,

         DEFENDANT.


                               CERTIFICATE OF SERVICE

         The undersigned, counsel for the Plaintiff, S.F., certifies that on the 18th day of
 April 2019, Amended Notice of Video Deposition of First Lieutenant K. M. Smouse,
 was served upon counsel listed below, and filed with the United States District Court,
 Northern District of West Virginia using the CM/ECF system:

               Michael D. Mullins, Esq.
               Steptoe & Johnson
               Post Office Box 1588
               Charleston, WV 25326
               Counsel for Defendant, Newton E. Higginbotham III


                                             s// Christopher J. Heavens
                                           Christopher J. Heavens (WV Bar No. 5776)
                                           Aaron M. Kidd (WV Bar No. 13213)
                                           HEAVENS LAW FIRM, PLLC
                                           2438 Kanawha Boulevard, East
                                           Charleston, West Virginia 25311
                                           Phone:       (304) 346-0464
                                           Fax:         (304) 345-5775
                                           e-mail:      chris@heavenslawfirm.com
                                                        aaron@heavenslawfirm.com




                                              3
